Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. [CN201710529346.4], filed on [07/ 01/2017].

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on [12/31/2019]. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. In addition, the form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.

[The abstracts contain more 150 words which does not match abstract].  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 objected due lack of antecedent basis. Claim 4 recites the limitation "the original" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
. 
the same period, and one user is related to one or more roles.”. There is insufficient antecedent basis for “same period” in the above claim and It is not clear as to what “the same period” entails. Examiner interprets the same period as the role assigned to the user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2-3, 5, 7-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7 of Co-pending Application 16/627,990, by CHEN et al., referred to as  CHEN, in view of SCHULZE et al. (US-20180018448-A1, SCHULZE referred to as " SCHULZE”) and ROBAINA et al. (US- 20180197624-A1, ROBAINA referred to as " ROBAINA”) (citation from us-provisional-application US 62448656).
 
Instant Application 16627992
Co-pending Application 16/627,990
Claim 1. A method for authorizing form-related information, comprising:
selecting a grantee;
Claim 1 and 2. A method for respectively authorizing operation permissions of a form according to a form-field value 


S1: selecting a form to be authorized;
S2: selecting a field in which a viewing permission is to be authorized in the form, wherein the selected field should be a field the values of which are determined selectively or automatically; and
authorizing the relation information of the form to the grantee, wherein when there is one grantee, in said candidate relation information, items thereof that are selected and saved in the candidate relation information when the grantee is authorized at last time are
automatically selected, and a corresponding item is selected from said candidate relation information;

when there are two or more grantees, in said candidate relation information, no item thereof is selected, and a corresponding item is selected from said candidate relation information; and
after authorizing the relation information of the form to the grantee, saving the 
permissions of the relation information of the grantee's form.



Claim 2. The method for authorizing form-related information according to claim 1, wherein said grantee comprises one or more types of a person, a user, a group, a class, and a role.
said grantee is one or more roles, said role is an independent individual not a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles.

Claim 3. The method for authorizing form-related information according to claim 2, wherein said role is an independent individual not a group/a class, one role can only be related to a 20unique user during the same period, and one user is related to one or more roles.
Claim 5. The method for respectively authorizing operation permissions of a form according to a form-field value according to claim 2, wherein said grantee is one or more roles, said role is an independent individual not a group or class, one role can only be related to a unique user during the same period, and one user is related to one or more roles.


Claim 5. The method for authorizing form-related information according to claim 1, wherein 16said candidate relation information comprises at least one of a related form and related statistics.
7. The method for respectively authorizing operation permissions of a form according to a form-field value according to claim 2, further comprising a step of respectively authorizing the viewing permission of the related form and the related statistic of the form.
Claim 7. The method for authorizing form-related information according to claim 1, wherein when there is one grantee, after the grantee and the form are selected, an 



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, 4, 5, 7 CHEN contains every element of claims 1, 2-3, 5, 7-10 of the instant application except for the bolded limitations as seen in the above table.  However, SCHULZE discloses the above bolded limitations.  
SCHULZE teaches wherein when there is one grantee, in said candidate relation information, items thereof that are selected and saved in the candidate relation information when the grantee is authorized at last time are  automatically selected, and a corresponding item is selected from said candidate relation information (SCHULZE, ([par. 0023], FIG.2) the following: “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0081]) “The permissions platform 60, the application 62, the page server 90, and the database 92 can run on one or more servers 100. When the server is preparing to serve a page 68, it knows the identity of a physical user 64 who is working at the browser (among other ways, because the user has logged in and the user's browser has sent a request to the server). The server knows which origin user or clone user is associated with the physical user, and it can look up in the database 92 the user's permitted feature set and details about how the user has configured the user interface. The server, in constructing the page to be served, dynamically constructs a page that corresponds to the permitted feature set and user's intended layout of the page”, Examiner interpreted the part of “candidate relation information that authorized last time automatically selected” as the server knows the user identity, and it will look up in the database for the user's permitted feature set and details about how the user has configured the user interface. ); 
after authorizing the relation information of the form to the grantee, saving the permissions of the relation information of the grantee's form (SCHULZE, (par. [0032]) “can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups (and therefore implicitly to the corresponding roles in the enterprise)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHEN to incorporate the teaching of SCHULZE to utilize the above feature, with the motivation of dynamically constructing a page that corresponds to the permitted feature set and user's intended layout of the page, as recognized by (SCHULZE [0081]).


Wherein ROBAINA teaches when there are two or more grantees, in said candidate relation information, no item thereof is selected, and a corresponding item is selected from said candidate relation information (ROBAINA, (par. [0256]) “if multiple users are viewing the patient's medical record at the same time, their devices can generate notifications to one or both user that there is another user actively viewing the patient's medical record. The system may provide an access lock on the medical record to prevent two (or more) users from editing the record at the same time, to provide for medical record integrity.” Examiner interpreted if there are two or more (multiple) users, authorized to read the medical record, indicating that they are in a related information list for accessing the medical record, then the system does not select the medical record for viewing by the two or more users, and a corresponding viewing is permitted by only one user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified CHEN in view of SCHULZE to incorporate the teaching of ROBAINA to utilize the above feature, with the motivation of providing medical record integrity, as recognized by (ROBAINA [0256]).

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims (1-10) rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for authorizing form-related information, comprising: selecting a grantee; selecting a form, wherein a form is selected, and candidate relation information of said form is displayed;
authorizing the relation information of the form to the grantee, wherein when there is one grantee, in said candidate relation information, items thereof that are selected and saved in the candidate relation information when the grantee is authorized at last time are automatically selected, and a corresponding item is selected from said candidate relation information; when there are two or more grantees, in said candidate relation information, no item thereof is selected, and a corresponding item is selected from said candidate relation information; and
after authorizing the relation information of the form to the grantee, saving the
permissions of the relation information of the grantee's form. 
Claim 1 starts with authorizing form-related information, which is directed to a method (process). Claim as a whole fall within statutory category, claims 1 is directed to a judicial exception abstract idea without significantly more. Claim used “selecting a grantee;  5selecting a form, authorizing the relation information " in context includes the grantee and candidate relation information, which is grouped within the methods of mental process grouping of abstract ideas. 
The limitation of wherein when there is one grantee, in said candidate relation information, items thereof that are selected and saved in the candidate relation information when the grantee is authorized at last time are automatically selected, and a corresponding item is selected from said candidate relation information; when there are two or more grantees, in said candidate relation information, no item thereof is selected, and a corresponding item is selected from said candidate relation information, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of saving and atomically, which can be construed as the mind memorizing previous steps performed. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, the determining when there is one grantee or two grantee and accordingly performing the selection in the context of this claim encompasses the user authorizing grantees based on their numbers and accordingly decide on the selection, where this decision is memorized by the user. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim does no recite additional element, there is no additional element that impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claims 8 and 10 recite similar limitations to claim 1 and therefore rejected with the same rationale used for claim 1. 
Dependent claims 2-7 and 9 do not resolve the issue of independent claim 1, claims 2-7 did not add any significant structure and did not resolve the issue of independent claim 1, claims 2-7 are rejected based on the same rational as claim 1 above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHULZE et al. (US-20180018448-A1, SCHULZE referred to as " SCHULZE”)
Referring to claim 8, SCHULZE teaches a method for authorizing form-related information (SCHULZE Abstract discloses assigning/selecting one or more users with a corresponding permitted feature, where the invention can be implements as a method, system, etc. as disclosed in [0012]), comprising:
selecting a grantee (SCHULZE, (abstract) “select and assign independently to each of one or more other users of the application features of a permitted feature set”) ”, (par. [0016]) “the administrators can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups”, Examiner interpreted user as the grantee.);
selecting a form, wherein a form is selected, and candidate relation information of said form is displayed (SCHULZE, (par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application”,  (par. [0018]) “Every feature of an application (and in particular every feature that can be exposed and accessible through a user interface such as a web browser) can be independently assignable to any user of the application.”, Examiner interpreted the form as an application and the relation information as a feature ); 
selecting a field, wherein a field that needs to operate a permission is selected in the form, and the selected field should be the field of which value is determined by selection or determined automatically (SCHULZE, (FIG. 4, par. [0084]) “As shown in FIG. 4, a page 199 of the user interface of the permissions platform and the application 200 presents a table 202 that displays rows each related to a particular case under consideration. In this instance, the cases relate to patients for medical care requiring the attention of a radiologist. Each row in the list contains data items in fields represented by columns 206. The data underlying the table can be navigated using controls 204 to enable a user to view any of a potentially very large number of records stored in the database.”);
authorizing relation information of the form to the grantee (SCHULZE, (abstract) “select and assign independently to each of one or more other users of the application features of a permitted feature set”, (par. [0023], FIG. 2) “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, Examiner interpreted user as the grantee). 
 wherein a corresponding item is selected from all items that correspond to all field values of the selected field respectively in said candidate relation information (SCHULZE, (par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application”, (par. [0018]) “Every feature of an application (and in particular every feature that can be exposed and accessible through a user interface such as a web browser) can be independently assignable to any user of the application.”); and
after authorizing the relation information of the form to the grantee, saving permissions of the relation information of the grantee's form (SCHULZE, (par. [0023], FIG. 2) “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0087], FIG. 6) “FIG. 6 is organized to include user account information 232, that is, profile information about the user; information about institutions 238 and sites associated with the institutions 239 with which the user is linked in the permissions platform; and controls 234 that enable a user to control the permissions of the user with respect to at least some of the interface features of the permissions platform and the application. All of the information on FIG. 6 can be initially entered when a new users created (after which the save new users button 236 is invoked); and the information can be altered at any time by a user who has permission to do so.”).

Referring to claim 10, SCHULZE teaches a method for authorizing form-related information (SCHULZE Abstract discloses assigning/selecting one or more users with a corresponding permitted feature, where the invention can be implements as a method, system, etc. as disclosed in [0012]), comprising:
selecting a grantee (SCHULZE, (abstract) “select and assign independently to each of one or more other users of the application features of a permitted feature set”) ”, (par. [0016]) “the administrators can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups”, Examiner interpreted user as the grantee.);
selecting a form, wherein a form is selected, and candidate relation information of said form is displayed ((SCHULZE, (par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application”,  (par. [0018]) “Every feature of an application (and in particular every feature that can be exposed and accessible through a user interface such as a web browser) can be independently assignable to any user of the application.”, (par. [0045]) “When the permissions platform and application are provided to an enterprise, the initial enterprise user can include a set of “seed origin users” that can serve essentially as templates for use by the initial enterprise user”);
selecting an authorization template, wherein an existing role or a created template is selected as an authorization template (SCHULZE, (par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application”,  (par. [0018]) “Every feature of an application (and in particular every feature that can be exposed and accessible through a user interface such as a web browser) can be independently assignable to any user of the application.”, (par. [0045]) “When the permissions platform and application are provided to an enterprise, the initial enterprise user can include a set of “seed origin users” that can serve essentially as templates for use by the initial enterprise user”); and
(SCHULZE, ([par. 0023], FIG.2) the following: “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0081]) “The permissions platform 60, the application 62, the page server 90, and the database 92 can run on one or more servers 100. When the server is preparing to serve a page 68, it knows the identity of a physical user 64 who is working at the browser (among other ways, because the user has logged in and the user's browser has sent a request to the server). The server knows which origin user or clone user is associated with the physical user, and it can look up in the database 92 the user's permitted feature set and details about how the user has configured the user interface. The server, in constructing the page to be served, dynamically constructs a page that corresponds to the permitted feature set and user's intended layout of the page”, authorizing form-related information to a grantee, wherein in the candidate relation information, items thereof that are selected and saved when the authorization template is authorized at last time are automatically selected, and a corresponding item is selected from said candidate relation information (SCHULZE, ([par. 0023], FIG.2) the following: “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0081]) “The permissions platform 60, the application 62, the page server 90, and the database 92 can run on one or more servers 100. When the server is preparing to serve a page 68, it knows the identity of a physical user 64 who is working at the browser (among other ways, because the user has logged in and the user's browser has sent a request to the server). The server knows which origin user or clone user is associated with the physical user, and it can look up in the database 92 the user's permitted feature set and details about how the user has configured the user interface. The server, in constructing the page to be served, dynamically constructs a page that corresponds to the permitted feature set and user's intended layout of the page”, Examiner interpreted the candidate related information that authorized last time automatically selected as immediate new permission update in case there is change); and
after authorizing the relation information of the form to the grantee, saving permissions of the relation information of the grantee's form (SCHULZE, (par. [0032) “can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups (and therefore implicitly to the corresponding roles in the enterprise)”, (par. [0087], FIG. 6) “FIG. 6 is organized to include user account information 232, that is, profile information about the user; information about institutions 238 and sites associated with the institutions 239 with which the user is linked in the permissions platform; and controls 234 that enable a user to control the permissions of the user with respect to at least some of the interface features of the permissions platform and the application. All of the information on FIG. 6 can be initially entered when a new users created (after which the save new users button 236 is invoked); and the information can be altered at any time by a user who has permission to do so.”).); and
after authorizing the relation information of the form to the grantee, saving permissions of the relation information of the grantee's form (SCHULZE, (par. [0032) “can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups (and therefore implicitly to the corresponding roles in the enterprise)”, (par. [0087], FIG. 6) “FIG. 6 is organized to include user account information 232, that is, profile information about the user; information about institutions 238 and sites associated with the institutions 239 with which the user is linked in the permissions platform; and controls 234 that enable a user to control the permissions of the user with respect to at least some of the interface features of the permissions platform and the application. All of the information on FIG. 6 can be initially entered when a new users created (after which the save new users button 236 is invoked); and the information can be altered at any time by a user who has permission to do so.”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (1-4, 6, 7, and 9) is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHULZE et al. (US-20180018448-A1, SCHULZE referred to as " SCHULZE”) and ROBAINA et al. (US- 20180197624-A1, ROBAINA referred to as " ROBAINA”) (citation from us-provisional-application US 62448656)

Referring to claim 1, SCHULZE teaches a method for authorizing form-related information (SCHULZE Abstract discloses assigning/selecting one or more users with a corresponding permitted features, where the invention can be implements as a method, system, etc. as disclosed in [0012]), comprising:
selecting a grantee (SCHULZE, (abstract) “select and assign independently to each of one or more other users of the application features of a permitted feature set”, (par. [0016]) “the administrators can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups”, Examiner interpreted user as the grantee.);
selecting a form, wherein a form is selected, and candidate relation information of said form is displayed (SCHULZE, (par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application”,  (par. [0018]) “Every feature of an application (and in particular every feature that can be exposed and accessible through a user interface such as a web browser) can be independently assignable to any user of the application.”, Examiner interpreted the form as an application and the relation information as a feature ); 
authorizing the relation information of the form to the grantee (SCHULZE, (figure 2, par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application; to assign or reassign each user to one of the roles for which a given subset of the assignable features have been assigned based on the operating structure of the enterprise.”, Examiner interpreted the grantee as the authorized user and the relation information as the assignable features), 
wherein when there is one grantee, in said candidate relation information, items thereof that are selected and saved in the candidate relation information when the grantee is authorized at last time are  automatically selected, and a corresponding item is selected from said candidate relation information (SCHULZE, ([par. 0023], FIG.2) the following: “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0081]) “The permissions platform 60, the application 62, the page server 90, and the database 92 can run on one or more servers 100. When the server is preparing to serve a page 68, it knows the identity of a physical user 64 who is working at the browser (among other ways, because the user has logged in and the user's browser has sent a request to the server). The server knows which origin user or clone user is associated with the physical user, and it can look up in the database 92 the user's permitted feature set and details about how the user has configured the user interface. The server, in constructing the page to be served, dynamically constructs a page that corresponds to the permitted feature set and user's intended layout of the page”, Examiner interpreted the part of “candidate relation information that authorized last time automatically selected” as the server knows the user identity, and it will look up in the database for the user's permitted feature set and details about how the user has configured the user interface. ); 
and after authorizing the relation information of the form to the grantee (SCHULZE, (figure 2, par. [0023]) “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”),
saving the permissions of the relation information of the grantee's form (SCHULZE, (par. [0032]) “can easily and quickly add, update, or remove users; associate an essentially unlimited number of different roles in the enterprise with respective groups of users in the permissions platform; and assign any one or more selected features to any of the groups (and therefore implicitly to the corresponding roles in the enterprise)”).
However, SCHULZE does not teach when there are two or more grantees, in said candidate relation information, no item thereof is selected, and a corresponding item is selected from said candidate relation information
Wherein ROBAINA teaches when there are two or more grantees, in said candidate relation information, no item thereof is selected, and a corresponding item is selected from said candidate relation information (ROBAINA, (par. [0256]) “if multiple users are viewing the patient's medical record at the same time, their devices can generate notifications to one or both user that there is another user actively viewing the patient's medical record. The system may provide an access lock on the medical record to prevent two (or more) users from editing the record at the same time, to provide for medical record integrity.” Examiner interpreted if there are two or more (multiple) users, authorized to read the medical record, indicating that they are in a related information list for accessing the medical record, then the system does not select the medical record for viewing by the two or more users, and a corresponding viewing is permitted by only one user).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHULZE to incorporate the teaching of ROBAINA to utilize the above feature, with the motivation of providing medical record integrity, as recognized by (ROBAINA [0256]).

Referring to claim 2, the combination of (SCHULZE- ROBAINA) suggests all the limitations and motivation of claim 1, as discussed above.
However, SCHULZE further teaches the method for authorizing form-related information according to claim 1, wherein said grantee comprises one or more types of a person, a user, a group, a class, and a role (SCHULZE, (par. [0007]) “users of an application can have access (e.g., through a user interface) to which features. Access can be controlled based on the roles of the users”).

Referring to claim 3, the combination of (SCHULZE- ROBAINA) suggests all the limitations and motivation of claim 1, as discussed above.
However, SCHULZE further teaches the method for authorizing form-related information according to claim 2, wherein said role is an independent individual not a group/a class, one role can only be related to a 20unique user during the same period, and one user is related to one or more roles (SCHULZE, (par. [0009]) “A common model for such permissions management functions is a role-permissions model in which specific users are assigned specific roles to each of which a limited number of permissions have been assigned that support the role that the user plays in the enterprise.” Examiner interpreted the same period as the period that the role assigned).
Referring to claim 4, the combination of (SCHULZE- ROBAINA) suggests all the limitations and motivation of claim 1, as discussed above.
However, SCHULZE further teaches the method for authorizing form-related information according to claim 3, wherein said role belongs to a certain department, and the role is authorized according to the work content of the role (SCHULZE, (par. [0009]) “For example, for a radiology department of a large medical facility, the developer of an application may be able to include a predefined set of only about 10 to 20 roles and only about 10 to 20 features that can be assigned to each role, yielding a 20 by 20 permission matrix”); 
a name of the role is unique under the department, and a number of the role is unique in a system (SCHULZE, (par. [0009]) “Each user has a unique user ID and a unique user name stored in the permissions platform”);  
and during cross-department transfer of said user, the user's 25relation to the role in the original department is canceled, and the user is related to a role in a new department. (SCHULZE, (par. [0008]) “As people are hired, promoted, or depart from an enterprise, as roles change, and as features of an application are changed, permissions need to be updated”)

Referring to claim 6, the combination of (SCHULZE- ROBAINA) suggests all the limitations and motivation of claim 1, as discussed above.
 the method for authorizing form-related information according to claim 1, wherein said method for authorizing form-related information further comprises a step of setting the 5candidate relation information. (SCHULZE, (figure 2, par. [0023), “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”)

Referring to claim 7, the combination of (SCHULZE- ROBAINA) teaches the method for authorizing form-related information according to claim 1, wherein when there is one grantee, after the grantee and the form are selected, an authorization operator and an authorization time that the grantee's form is authorized at last time are displayed.
(SCHULZE, ([par. 0023], FIG.2) the following: “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0081]) “The permissions platform 60, the application 62, the page server 90, and the database 92 can run on one or more servers 100. When the server is preparing to serve a page 68, it knows the identity of a physical user 64 who is working at the browser (among other ways, because the user has logged in and the user's browser has sent a request to the server). The server knows which origin user or clone user is associated with the physical user, and it can look up in the database 92 the user's permitted feature set and details about how the user has configured the user interface. The server, in constructing the page to be served, dynamically constructs a page that corresponds to the permitted feature set and user's intended layout of the page”, Examiner interpreted the part of “candidate relation information that authorized last time automatically selected” as the server knows the user identity, and it will look up in the database for the user's permitted feature set and details about how the user has configured the user interface).

Referring to claim 9, SCHULZE teaches the method for authorizing form-related information according to claim 8, wherein when there is one grantee, in said candidate relation information, items thereof that are selected and saved when the grantee is authorized at last time are automatically selected (SCHULZE, ([par. 0023], FIG.2) the following: “a clone user is said to belong to an origin user in the sense that the particular set of features for which the clone user has permissions is always identical to the set of features 22, 24 for which its origin user has permissions. If the permissions of the origin user are changed, the permissions of the clone user are immediately and similarly updated to be identical to the new permissions of the origin user.”, (par. [0081]) “The permissions platform 60, the application 62, the page server 90, and the database 92 can run on one or more servers 100. When the server is preparing to serve a page 68, it knows the identity of a physical user 64 who is working at the browser (among other ways, because the user has logged in and the user's browser has sent a request to the server). The server knows which origin user or clone user is associated with the physical user, and it can look up in the database 92 the user's permitted feature set and details about how the user has configured the user interface. The server, in constructing the page to be served, dynamically constructs a page that corresponds to the permitted feature set and user's intended layout of the page”, Examiner interpreted the candidate related information that authorized last time automatically selected as an immediate new permission update in case there is change) and;
However, SCHULZE does not explicitly teach when there are two or more grantees, in said candidate relation information, no item thereof is selected. 
Wherein ROBAINA teaches when there are two or more grantees, in said candidate relation information, no item thereof is selected (ROBAINA, (par. [0256]) “if multiple users are viewing the patient's medical record at the same time, their devices can generate notifications to one or both user that there is another user actively viewing the patient's medical record.” Examiner interpreted if there are two or more (multiple) users, authorized to read the medical record, indicating that they are in a related information list for accessing the medical record, then the system does not select the medical record for viewing by the two or more users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHULZE to incorporate the teaching of ROBAINA to utilize the above feature, with the motivation of providing medical record integrity, as recognized by (ROBAINA [0256]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SCHULZE et al. (US-20180018448-A1, SCHULZE referred to as " SCHULZE”) and ROBAINA et al. (US-20180018448-A1, ROBAINA referred to as " ROBAINA”) (citation from us-provisional-application US 62448656) and further view of CZYZEWICZ et al. (US-20100042680-A1, CZYZEWICZ referred to as " CZYZEWICZ”)

Referring to claim 5, the combination of (SCHULZE- ROBAINA) suggests all the limitations and motivation of claim 1, as discussed above.
However, SCHULZE further teaches the method for authorizing form-related information according to claim 1, wherein 16said candidate relation information comprises at least one of a related form and [related statistics] (SCHULZE, (par. [0010]) “the administrator is given the authority to create, modify, or change profile information about authorized users of the application”.  Further teaches in par. 0018 the following: “Every feature of an application (and in particular every feature that can be exposed and accessible through a user interface such as a web browser) can be independently assignable to any user of the application.”)
the combination of (SCHULZE- ROBAINA) disclosed the method of authorizing candidate related information without explicitly citing [related statistics] 
(CZYZEWICZ, (par. [0062]) “The system further includes user-set permissions (see below) for access, management and sharing of the user's information. The system also provides analytics, statistics and normalization for operations and data relating to users' behaviors throughout the web (see FIGS. 2, 17, 18, and 20).”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHULZE in view of ROBAINA to incorporate the teaching of CZYZEWICZ to utilize the above feature, with the motivation enabling a system providing recommendations and advertising decisions based on the analysis and statistics, as recognized by (CZYZEWICZ [0062]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. TORMAN et al. (US-20150106736-A1, TORMAN referred to as " TORMAN”) suggests (TORMAN, (par. [0096]) “when a user is added to the database system 16 for the first time the user is assigned one of a number of available standard user profiles.”)
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to AHMED HUMADI whose telephone number is (571)272-2066.
The examiner can normally be reached (7:30 am - 4:00 pm) Monday to Thursday.

Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED HUMADI/Examiner, Art Unit 2497